[a2018psuawardagreement001.jpg]
{00093171 - 1 } 1 PERFORMANCE UNIT AWARD AGREEMENT This Performance Unit Award
Agreement (the “Agreement”) is entered into as of the 21st day of February,
2018, by and between ONEOK, Inc. (the “Company”) and «Employee_Name» (the
“Grantee”), an employee of the Company or Subsidiary thereof, pursuant to the
terms of the ONEOK, Inc. Equity Compensation Plan (the “Plan”). 1. Performance
Unit Award. This Performance Unit Award Agreement and the Notice of Performance
Unit Award and Agreement dated February 21, 2018, a copy of which is attached
hereto and incorporated herein by reference, establishes the terms and
conditions for the Company’s grant of an award of «No of_Perf_Units» Performance
Units (the “Award”) to the Grantee pursuant to the Plan. This Agreement, when
executed by the Grantee, constitutes an agreement between the Company and the
Grantee. Capitalized terms not defined in this Agreement shall have the meaning
ascribed to them in the Plan. 2. Performance Period; Vesting. The Performance
Units granted pursuant to the Award will vest in accordance with the following
terms and conditions: (a) Grantee’s rights with respect to the Performance Units
shall be restricted during the period beginning February 21, 2018, (the “Grant
Date”), and ending on February 21, 2021, (the “Performance Period”). (b) Except
as otherwise provided in this Agreement, the Grantee shall vest in a percentage
of the number of Performance Units granted by this Award (including any Dividend
Equivalents, as described below) at the end of the Performance Period, as
provided for in Exhibit A and Exhibit B attached hereto, based upon the
Company’s ranking for Total Stockholder Return against the ONEOK Peer Group
listed in Exhibit C attached hereto, all as determined by the Committee in its
sole discretion. Upon vesting, the Grantee shall be entitled to receive one (1)
share of the Company’s common stock (“Common Stock”) for each such Performance
Unit. No fractional shares shall be issued, and any amount attributable to a
fractional share shall instead be paid to the Grantee in cash. (c) If the
Grantee’s employment with the Company terminates prior to the end of the
Performance Period other than by reason of Retirement, Total Disability, death
or Change in Control, the Grantee shall forfeit all right, title and interest in
the Performance Units and any Common Stock otherwise payable pursuant to this
Agreement. For purposes of this Agreement, employment with any Subsidiary of the
Company shall be treated as employment with the Company. Likewise, a termination
of employment shall not be deemed to occur by reason of a transfer of employment
between the Company and any Subsidiary. (d) If the Grantee’s employment with the
Company is terminated during the Performance Period by reason of (i) Retirement,
(ii) Total Disability or (iii) death, then the Grantee shall be partially vested
in, and the Grantee shall be entitled to receive, a prorated amount of
Performance Units. The prorated amount is determined by multiplying the original
Award times the percentage certified by the Committee at the end of the
Performance Period, which is then multiplied by a fraction consisting of the
number of full months that have elapsed Exhibit 10.18



--------------------------------------------------------------------------------



 
[a2018psuawardagreement002.jpg]
{00093171 - 1 } 2 under the Performance Period at the time of such event divided
by the total number of months in the Performance Period. Upon the effective date
of a Change in Control (as defined in the Plan), the Performance Period will
expire and the Performance Units will vest immediately at a percentage
reflecting the Company’s performance in terms of Total Stockholder Return
relative to the ONEOK Peer Group from the beginning of the Performance Period
through the effective date of such Change in Control. (e) For purposes of the
Award and this Agreement, “Retirement” shall mean a voluntary termination of
employment if the Grantee has both completed five (5) years of service with the
Company and attained age fifty (50); and “voluntary termination” shall mean that
the Grantee had an opportunity to continue employment with the Company, but did
not do so. “Total Disability” shall mean that the Grantee is permanently and
totally disabled and unable to engage in any substantial gainful activity by
reason of a medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months, and has established such
disability to the extent and in the manner and form as may be required by the
Committee. 3. Dividend Equivalents. During the Performance Period, the Award
will be increased by a number of additional Performance Units (“Dividend
Equivalents”) representing all cash dividends that would have been paid to
Grantee if one share of Common Stock had been issued to the Grantee on the Grant
Date for each Performance Unit granted pursuant to this Agreement. The Dividend
Equivalents credited during the Performance Period will include fractional
shares; provided, however, the shares of Common Stock actually issued upon
vesting of the Dividend Equivalents shall be paid only in whole shares of Common
Stock, and any fractional shares of Common Stock shall be paid in an amount of
cash equal to the Fair Market Value of such fractional shares of Common Stock.
Except as provided above, Dividend Equivalents shall be subject to the same
vesting provisions and other terms and conditions of this Agreement, and shall
be paid on the same date, as the Performance Units to which they are
attributable. Moreover, references in this Agreement to Performance Units shall
be deemed to include any Performance Units attributable to Dividend Equivalents.
4. Non-Transferability of Performance Units. (a) Except as provided below, the
Performance Units may not be sold, assigned, transferred, pledged, encumbered or
otherwise disposed of by Grantee or any other person until the end of the
Performance Period. Any such attempt shall be wholly ineffective and will result
in immediate forfeiture of all such amounts. (b) Notwithstanding the foregoing,
the Grantee may transfer any part or all rights in and to the Performance Units
to members of the Grantee’s immediate family, to one or more trusts for the
benefit of such immediate family members or to partnerships in which such
immediate family members are the only partners, in each case only if the Grantee
does not receive any consideration for the transfer. In the event of any such
transfer, the Performance Units shall remain subject to the terms and conditions
of this Agreement. For any such transfer to be effective, the Grantee must
provide prior written notice thereof to the Committee, unless otherwise
authorized and approved by the Committee in its sole discretion; and the Grantee
shall furnish to the Committee such information as it may request with respect
to the transferee



--------------------------------------------------------------------------------



 
[a2018psuawardagreement003.jpg]
{00093171 - 1 } 3 and the terms and conditions of any such transfer. For
purposes of this Agreement, “immediate family” shall mean the Grantee’s spouse,
children and grandchildren. (c) The Grantee also may designate a Beneficiary,
using the form attached hereto as Exhibit D or such other form as may be
approved by the Committee, to receive any rights of the Grantee which may become
vested in the event of the death of the Grantee under procedures and in the form
established by the Committee. In the absence of such designation of a
Beneficiary, any such rights shall be deemed to be transferred to the estate of
the Grantee. 5. Distribution of Common Stock. Unless a timely deferral election
(if available) is made in accordance with Section 6 below, and subject to any
payment restrictions under Code Section 409A or other applicable law, the Common
Stock or cash the Grantee becomes entitled to receive upon vesting of the
Performance Units shall be distributed to the Grantee no later than 75 days
after the earlier of (i) the last day of the Performance Period; or (ii) the
effective date of a Change in Control. Except as provided in Section 6 below,
the Grantee shall not be permitted, directly or indirectly, to designate the
form of payment or the taxable year in which it is to be made. 6. Deferral
Feature for Officers. (a) If the Grantee is an officer of the Company, the
Grantee may irrevocably elect to defer the time of payment of Performance Units,
Common Stock and cash that the Grantee becomes entitled to receive under this
Agreement (the “Deferred Amount”) by filing with the Committee, on or before the
Election Date (as defined below), a signed written irrevocable election (the
“Election”), which shall be in the form attached hereto as Exhibit E or as
otherwise approved by the Committee. (b) Any such Election must be filed with
the Committee on or prior to the last business day that is at least six (6)
months before the end of the Performance Period (the “Election Deadline”) and
shall become effective as of such date provided that the Grantee performs
services for the Company continuously from the beginning of the Performance
Period through the Election Deadline. Notwithstanding the foregoing, in no event
shall the Grantee’s Election become effective with respect to any portion of the
Deferred Amount that has become readily ascertainable within the meaning of Code
Section 409A and is substantially certain to be paid to the Grantee as of the
Election Deadline. For this purpose, performance-based compensation during the
Performance Period is to be bifurcated between the portion, if any, that is
readily ascertainable and the amount that is not readily ascertainable, and any
amount that is both calculable and substantially certain to be paid shall be
treated as readily ascertainable. No subsequent election to delay or modify the
time or form of payment shall be permitted unless agreed upon in writing by the
Company and Grantee, and in a manner that complies with Code Section 409A. (c)
Subject to Section 15, an Election may provide for payment at a Specified Time,
which shall be either (i) the later of (A) the date of the Grantee's separation
from service with the Company, or (B) a specified calendar date; or (ii) the
date of the Grantee's separation from service with the Company. An Election also
may provide for a specified form of payment, which shall be either (i) a single
lump sum payment; or (ii) a payment in two, three,



--------------------------------------------------------------------------------



 
[a2018psuawardagreement004.jpg]
{00093171 - 1 } 4 four or five equal annual installments commencing at the
Specified Time, as elected by the Grantee, and continuing until fully
distributed. (d) The provisions of this Agreement providing for the deferral of
payment of Performance Units, Common Stock or cash shall be applicable solely to
this Award and shall not apply to any other compensation payable to Grantee
under the Plan or otherwise. The right to make a deferral election under this
Section 6 is expressly limited to officers of the Company or any subset thereof
as determined by the Committee from time to time. 7. Administration of Award.
The Award shall be subject to such other rules as the Committee, in its sole
discretion, may determine to be appropriate with respect to administration
thereof. This Agreement shall be subject to discretionary interpretation and
construction by the Committee. Day-to-day authority and responsibility for
administration of the Plan, the Award and this Agreement have been delegated to
the Company’s Benefit Plan Administration Committee and its authorized
representatives, and all actions taken thereby shall be entitled to the same
deference as if taken by the Committee itself. The Grantee shall take all
actions and execute and deliver all documents as may from time to time be
requested by the Committee. 8. Tax Liability and Withholding. The Grantee agrees
to pay to the Company any applicable federal, state or local income, employment,
social security, Medicare or other withholding tax obligation arising in
connection with the Award to the Grantee, which the Company shall determine; and
the Company shall have the right, without the Grantee’s prior approval or
direction, to satisfy such withholding tax by withholding all or any part of the
shares of Common Stock or cash that would otherwise be paid to the Grantee, with
any shares of Common Stock so withheld to be valued at the Fair Market Value on
the date of such withholding. The Grantee, with the consent of the Company, may
satisfy such withholding tax by transferring cash or Common Stock to the
Company, with any shares so transferred to be valued at the Fair Market Value on
the date of such delivery. Income tax withholding shall occur on the date of
actual distribution. Notwithstanding the foregoing, the ultimate liability for
Grantee’s share of all tax withholding is the Grantee’s responsibility, and the
Company makes no tax-related representations in connection with the grant or
vesting of Performance Units or the distribution of Common Stock or cash to the
Grantee. 9. Adjustment Provisions. If, prior to the expiration of the
Performance Period, any change is made to the outstanding Common Stock or in the
capitalization of the Company, the Performance Units granted pursuant to this
Award shall be equitably adjusted or terminated to the extent and in the manner
provided under the terms of the Plan. 10. Clawbacks, Insider Trading and Other
Company Policies. The Grantee acknowledges and agrees that this Award is subject
to all applicable clawback or recoupment, insider trading, share ownership and
retention and other policies that the Company’s Board of Directors may adopt
from time to time. Notwithstanding anything in the Plan or this Agreement to the
contrary, all or a portion of the Award made to the Grantee under this Agreement
is subject to being called for repayment to the Company or reduced in any
situation where the Board of Directors or a Committee thereof determines that
fraud, negligence, or intentional misconduct by the Grantee was a contributing
factor to the Company having to



--------------------------------------------------------------------------------



 
[a2018psuawardagreement005.jpg]
{00093171 - 1 } 5 restate all or a portion of its financial statement(s).
Moreover, any Performance Units awarded under the Plan in this or any prior year
to any Participant who is a current or former “executive officer” (as defined in
Securities and Exchange Commission Rule 16a-1(f) under the Securities Exchange
Act of 1934, as amended) is subject to any clawback policy adopted or amended by
the Company from time to time (including, but not limited to, any clawback
policy adopted to comply with Section 954 of the Dodd-Frank Act or guidance
issued thereunder by any governmental agency or national securities exchange),
regardless of whether such clawback policy is adopted or amended before or after
the date on which such Performance Units are granted, determined or paid. A
Participant’s acceptance of any Award under the Plan in any year shall
constitute full and adequate consideration for the Company’s right to recover
amounts paid to such Participant under the Plan in any prior year. The Committee
may determine whether the Company shall effect any such repayment or reduction:
(i) by seeking repayment from the Grantee, (ii) by reducing (subject to
applicable law and the terms and conditions of the Plan or any other applicable
plan, program, policy or arrangement) the amount that would otherwise be awarded
or payable to the Grantee under the Award, the Plan or any other compensatory
plan, program, or arrangement maintained by the Company, (iii) by withholding
payment of future increases in compensation (including the payment of any
discretionary bonus amount) or grants of compensatory awards that would
otherwise have been made in accordance with the Company's otherwise applicable
compensation practices, or (iv) by any combination of the foregoing. The
determination regarding the Grantee’s conduct, and repayment or reduction under
this provision shall be within the sole discretion of the Committee and shall be
final and binding on the Grantee and the Company. The Grantee, in consideration
of the grant of the Award, and by the Grantee’s execution of this Agreement,
acknowledges the Grantee's understanding of this provision and hereby agrees to
make and allow an immediate and complete repayment or reduction in accordance
with this provision in the event of a call for repayment or other action by the
Company or Committee to effect its terms with respect to the Grantee, the Award
and/or any other compensation described in this Agreement. 11. Stock Reserved.
The Company shall at all times during the term of the Award reserve and keep
available such number of shares of its Common Stock as will be sufficient to
satisfy the Award issued and granted to Grantee and the requirements thereof as
evidenced by this Agreement. It is intended by the Company that the Plan and the
shares of Common Stock covered by the Award are to be registered under the
Securities Act of 1933, as amended, prior to the grant date; provided, that in
the event such registration is for any reason not made effective for such
shares, the Grantee agrees that all shares acquired pursuant to the grant will
be acquired for investment and will not be available for sale or tender to any
third party. 12. No Rights as Shareholder. The issuance and transfer of Common
Stock shall be subject to compliance by the Company and the Grantee with all
applicable laws, rules, regulations and approvals. No shares of Common Stock
shall be issued or transferred unless and until any then-applicable legal
requirements have been fully met or obtained to the satisfaction of the Company
and its counsel. Except as otherwise provided in this Agreement, the Grantee
shall have no rights as a shareholder of the Company in respect of the
Performance Units or Common Stock for which the Award is granted. The Grantee
shall not be considered a record owner of shares of Common Stock with respect to
the Performance Units until the Performance Units are fully vested and Common
Stock is actually distributed to the Grantee.



--------------------------------------------------------------------------------



 
[a2018psuawardagreement006.jpg]
{00093171 - 1 } 6 13. Continued Employment; Employment at Will. In consideration
of the Company’s granting the Award as incentive compensation to Grantee
pursuant to this Agreement, the Grantee agrees to all of the terms of this
Agreement and to continue to perform services for the Company in a satisfactory
manner as directed by the Company. Provided, however, no provision in this
Agreement shall confer any right to the Grantee’s continued employment, limit
the right of the Company to terminate the Grantee’s employment at any time or
create any contractual right to receive any future awards under the Plan.
Moreover, unless specifically provided under the terms thereof, the value of the
Award will not be included as compensation or earnings when calculating the
Grantee’s benefits under any employee benefit plan sponsored by the Company. 14.
Code Section 409A. This Award and Agreement are intended to comply with Code
Section 409A or an exemption therefrom and shall be construed and interpreted in
a manner that is consistent with the requirements for avoiding additional taxes
or penalties under Code Section 409A. Notwithstanding any other provision of the
Agreement, any distributions or payments due hereunder that are subject to Code
Section 409A may only be made upon an event and in a manner permitted by Code
Section 409A. “Termination of employment” or words of similar import used in
this Agreement shall mean, with respect to any payments of deferred compensation
subject to Code Section 409A, a “separation from service” as defined in Code
Section 409A. Each payment of compensation under this Agreement, including
installment payments, shall be treated as a separate payment of compensation for
purposes of applying Code Section 409A. Except as provided in Section 6 of this
Agreement or as otherwise permitted under Code Section 409A, Grantee may not,
directly or indirectly, designate the calendar year of settlement, distribution
or payment. To the extent that an Award is or becomes subject to Code Section
409A and Grantee is a Specified Employee (within the meaning of Code Section
409A) who becomes entitled to a distribution on account of a separation from
service, no payment shall be made before the date which is six (6) months after
the date of the Grantee's separation from service or, if earlier, the date of
Grantee’s death (the “Delayed Payment Date”), and the accumulated amounts shall
be distributed or paid in a lump sum payment on the Delayed Payment Date.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Code Section
409A and shall not be liable for all or any taxes, penalties, interest or other
expenses that may be incurred by the Grantee on account of non-compliance with
Code Section 409A. 15. Entire Agreement; Severability; Conflicts. This Agreement
contains the entire terms of the Award, and may not be changed other than by a
written instrument executed by both parties or an amendment of the Plan. This
Agreement supersedes any prior agreements or understandings, and there are no
other agreements or understandings relating to its subject matter. The
invalidity or unenforceability of any provision of the Plan or this Agreement
shall not affect any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law. Should there be any inconsistency between the
provisions of this Agreement and the terms of the Award as stated in the
resolutions and records of the Board of Directors or the Plan, the provisions of
such resolutions and records of the Board of Directors and the Plan shall
control.



--------------------------------------------------------------------------------



 
[a2018psuawardagreement007.jpg]
{00093171 - 1 } 7 16. Successors and Assigns. The Award shall inure to the
benefit of and be binding upon the heirs, legatees, legal representatives,
successors, and assigns of the parties thereto. The Grantee hereby acknowledges
receipt of this Agreement, the Notice of Performance Unit Award and Agreement
and a copy of the Plan, and accepts the Award under the terms and conditions
stated in this Agreement, subject to all terms and provisions of the Plan, by
signing this Agreement as of the date indicated. Date «Employee Name» Grantee



--------------------------------------------------------------------------------



 
[a2018psuawardagreement008.jpg]
{00093171 - 1 } 8 Exhibit A Performance Unit Criteria 2018-21 Performance Period
ONEOK Total Stockholder Return (TSR) Ranking vs. ONEOK Peer Group Percentage of
Performance Units Earned (Performance Multiplier) 90th percentile and above 75th
percentile 50th percentile 25th percentile Below 25th percentile 200% 150% 100%
50% 0% IF ONEOK’s TSR ranking within the ONEOK Peer Group at the end of the
Performance Period is between any two of the stated percentile levels in the
above table, the percentage of the Performance Units earned (the performance
multiplier) will be interpolated between the earning levels. No Performance
Units are earned if ONEOK’s TSR ranking at the end of the Performance Period is
below the 25th percentile within its Peer Group.



--------------------------------------------------------------------------------



 
[a2018psuawardagreement009.jpg]
{00093171 - 1 } 9 Exhibit B Illustration of Hypothetical 2018-21 Performance
Period Performance Unit Award Calculation The illustrations below assume that
500 Performance Units are awarded to Grantee in February 2018. ONEOK Total
Stockholder Return (TSR) Ranking vs. ONEOK Peer Group Hypothetical 1: If ONEOK’s
TSR Ranking for 2018-21 is at the 40th percentile within the ONEOK Peer Group,
then the performance multiplier would be 80 percent, as interpolated between a
50 percent multiplier (25th percentile within Peer Group) and a 100 percent
multiplier (50th percentile within Peer Group) from Exhibit A. Hypothetical 2:
If ONEOK’s TSR Ranking for 2018-21 is at the 60th percentile within the ONEOK
Peer Group, then the performance multiplier would be 120 percent, as
interpolated between a 100 percent multiplier (50th percentile within Peer
Group) and a 150 percent multiplier (75th percentile within Peer Group) from
Exhibit A. Percentage of Performance Units Earned Hypothetical 1: 80% x 500 PUs
= 400 shares of Common Stock payable to Grantee in 2021. Hypothetical 2: 120% x
500 PUs = 600 shares of Common Stock payable to Grantee in 2021.



--------------------------------------------------------------------------------



 
[a2018psuawardagreement010.jpg]
{00093171 - 1 } 10 Exhibit C 2018-21 ONEOK TSR Peer Group* Company Name Sym
Boardwalk Pipeline Partners LP BWP Buckeye Partners LP BPL DCP Midstream, LP DCP
Enable Midstream Partners LP ENBL Enbridge Energy Partners LP EEP Enlink
Midstream Partners LP ENLK Enterprise Products Partners LP EPD Kinder Morgan
Inc. KMI Magellan Midstream Partners LP MMP MPLX LP MPLX NuStar Energy LP NS
Plains All American Pipeline, LP PAA Sunoco Logistics Partners LP SLX Targa
Resources Corp TRGP Williams Companies Inc. WMB * In the event that any member
of the 2018-21 ONEOK Peer Group liquidates or reorganizes under the United
States Bankruptcy Code (U.S.C. Title 11) before the end of the Performance
Period, such member shall remain in the 2018-21 ONEOK Peer Group for purposes of
calculating the Performance Multiplier. If any member of the 2018-21 ONEOK Peer
Group is acquired by another entity before the end of the Performance Period,
such member shall be removed from the 2018-21 ONEOK Peer Group for purposes of
calculating the Performance Multiplier. In all other cases involving merger,
reorganization or other material change in ownership, legal structure or
business operations of any member of the 2018-21 ONEOK Peer Group before the end
of the Performance Period, the Committee shall have discretionary authority to
retain, remove or replace such member for purposes of calculating the
Performance Multiplier.



--------------------------------------------------------------------------------



 
[a2018psuawardagreement011.jpg]
{00093171 - 1 } 11 Exhibit D Beneficiary Designation Form I,
_________________________________ (“Plan Participant”), state that I am a
participant in the ONEOK, Inc. Long Term Incentive Plan, the ONEOK, Inc. Equity
Compensation Plan, or any other stock compensation plan sponsored by ONEOK, Inc.
(individually and collectively, the “Plan”), and the holder of one or more Stock
Incentives granted or awarded to me under the Plan. With the understanding that
I may change the following beneficiary designations at any time by furnishing
written notice thereof to the Committee (provided that such change does not
affect the time and form of payment of any amounts subject to an existing
deferral election), I hereby designate the following individuals (or entities)
as my beneficiaries to receive any and all benefits payable to me under the Plan
and to exercise all rights, benefits and features of the Stock Incentives that
have been awarded to me under the Plan, in accordance with the terms of the Plan
and any associated award agreement, in the event of my death as follows: 1.
Primary Beneficiary (Beneficiaries) The Primary Beneficiaries named below shall
have first priority to any and all benefits payable to me under the Plan and to
exercise all rights, benefits and features of the Stock Incentives that have
been awarded to me under the Plan, in accordance with the terms of the Plan and
any associated award agreement, in the event of my death. Name Relationship SSN
Percentage of Total If a designated Primary Beneficiary named dies or ceases to
exist prior to receiving the share designated for such Primary Beneficiary, such
share shall be transferred proportionately to other surviving and existing
designated Primary Beneficiaries. 2. Contingent Beneficiary (or Beneficiaries)
The Contingent Beneficiaries named below, if any, shall receive any benefits
provided or payable to me under the Plan and be entitled to exercise, enjoy and
receive all rights, benefits and features of the Stock Incentives that have been
granted or awarded to me under the Plan (including Stock Incentives that I have
elected to defer, if applicable) in accordance with the Plan and the terms and
provisions of such Stock Incentives in the event of my death if no Primary
Beneficiary named above survives me or exists. Name Relationship SSN Percentage
of Total



--------------------------------------------------------------------------------



 
[a2018psuawardagreement012.jpg]
{00093171 - 1 } 12 3. Stock Incentives Covered By Beneficiary Designation This
Beneficiary Designation is applicable to and covers the following Stock
Incentives that have been granted or awarded to me under the Plan: (Check one)
_______ All Stock Incentives previously or subsequently granted or awarded to me
under the Plan; or _______ The following Stock Incentives that have been granted
or awarded to me under the Plan: (List Stock Incentives Covered) Stock Incentive
Grant Date Number of Shares of Stock 4. General Terms This instrument does not
modify, extend or increase any rights or benefits otherwise provided for by any
Stock Incentive under the Plan. All terms used in this instrument shall have the
meaning provided for under the Plan, unless otherwise indicated herein. This
instrument is not applicable to Common Stock of ONEOK, Inc. that I have acquired
outright and without any restrictions or limitations under the Plan prior to my
death. This instrument revokes and supersedes any prior designation of a
Beneficiary (or Beneficiaries) made by me with respect to the Stock Incentives
covered by this Beneficiary Designation. IN WITNESS WHEREOF, I have signed this
instrument this day of ____________, __________. Plan Participant
__________________________________ Witness __________________________________
Witness RECEIVED AND ACKNOWLEDGED this ____ day of ________, 20__,
______________________________________ For the Committee



--------------------------------------------------------------------------------



 
[a2018psuawardagreement013.jpg]
{00093171 - 1 } 13 Exhibit E 2018 Performance Unit Deferral Election Form
INSTRUCTIONS: In order to be effective, this Election Form must be completed,
signed and returned no later than August 21, 2020 (the “Election Deadline”).
Otherwise, the Award will be paid in accordance with its regularly scheduled
time and form as described in the Agreement. This Election is made by the
undersigned Grantee pursuant to the terms of the ONEOK, Inc. Equity Compensation
Plan (the “Plan”) and that certain Notice of Performance Unit Award and
Agreement issued to me under the Plan on the 21st day of February, 2018 (the
“Agreement”). Capitalized terms that are used but not defined herein shall have
the meaning set forth in the Plan or the Agreement, as applicable. 1.
Irrevocable Elections as to the Time and Form of Payment I hereby irrevocably
elect to defer the payment and my receipt of all Performance Units, Common Stock
and cash that I may become entitled to receive pursuant to the Agreement (the
“Deferred Amount”) from the regularly scheduled time of payment of each Award,
until a later date as follows: A. Election of Specified Time of Payment (Initial
one election of time of payment) ___ I elect to have the Deferred Amount
deferred and paid to me on the later of (i) the date of my separation from
service with the Company, or (ii) [________, 20__] (specify month and year after
February 2021) in the form specified below. ___ I elect to have the Deferred
Amount deferred and paid to me on the date of my separation from service with
the Company. B. Election of Form of Payment (Initial one election of form of
payment) ___ I elect to receive payment of the Deferred Amount in a single lump
sum payment. ____ I elect to receive payment of the Deferred Amount in
______(specify 2, 3, 4 or 5) equal annual installments commencing at the
Specified Time of Payment elected in Part A, above, until fully paid. The number
of shares of Common Stock or cash received in each installment will equal the
number and amount, respectively, that have not been paid as of the date
immediately preceding the installment payment date, divided by the number of
installments remaining to be paid as of the date immediately preceding the
installment payment date. The resulting number shall be rounded down to the next
whole number, except that the final installment shall be rounded up to the next
whole number. C. Election in the Event of Death (Put initials by your choice)
___ In the event of my death prior to, or after, the Specified Time of Payment
that I have elected above, I elect to have my named beneficiaries (or my estate,
if I have not designated any beneficiaries) receive payment and transfer of the
Deferred Amount in a single lump sum by December 31 of the year following the
year of my death. ___ In the event of my death prior to, or after, the Specified
Time of Payment that I have elected above, I elect to have my named
beneficiaries (or my estate, if I have not designated any beneficiaries) receive
payment and transfer of the Deferred Amount in ______ (specify 2, 3, 4 or 5)
equal annual installments commencing by December 31 of the year following the
year of my death, until fully paid. The number of shares of Common Stock or cash
received in each installment will equal the number and amount, respectively,
that have not been paid as of the date immediately preceding the installment
payment date, divided by the number of installments remaining to be paid as of
the date immediately preceding the installment payment date. The



--------------------------------------------------------------------------------



 
[a2018psuawardagreement014.jpg]
{00093171 - 1 } 14 resulting number shall be rounded down to the next whole
number, except that the final installment shall be rounded up to the next whole
number. D. Change in Control Event (Deemed election) Notwithstanding the
foregoing, immediately following a Change in Control Event (as defined in
Treasury Regulations Section 1.409A-3(i)(5)), any remaining portion of the
Deferred Amount that has not been paid and transferred as of such date will be
paid and transferred as soon as administratively practicable thereafter, but in
no event later than 75 days after the effective date of such Change in Control
Event. In the event shares of Common Stock no longer exist at the time of
payment and transfer, each of the deferred Performance Units shall be converted
in a manner that is consistent with the manner in which shares held by
shareholders of ONEOK, Inc. Common Stock were treated with respect to the Change
in Control Event. E.. Additional Rights and Restrictions Notwithstanding the
foregoing, (1) an accelerated payment of all or a portion of the Deferred Amount
may be requested upon the occurrence of an Unforeseeable Emergency (as defined
in the Plan, but also including the death of, or an Unforseeable Emergency
sustained by, a named beneficiary who has become entitled to payment under the
Plan) and paid in accordance with the terms of the Plan; (2) the Committee
reserves discretionary authority to permit a subsequent deferral election with
respect to the Deferred Amount in accordance with the terms of the Plan; and (3)
if a “specified employee” (as defined in the Plan) becomes entitled to a
distribution on account of a separation from service, payment of all or a
portion of the Deferred Amount will be delayed in accordance with the terms of
the Plan. 2. Grantee Representations and Warranties By executing this Election
Form, I represent and warrant that: A. I have read the Plan, the Agreement and
this Election Form, understand that this Election will become irrevocable as of
the Election Deadline, and agree to all the terms and conditions thereof. B. I
understand that any amounts that I defer hereunder are unfunded and unsecured
and subject to the claims of the Company’s creditors in the event of the
Company’s insolvency. C. I understand that the Plan, the Agreement and this
Election are intended to comply with Code Section 409A and that they will be
interpreted accordingly. However, I understand that the Company will have no
liability with respect to any failure to comply with Code Section 409A. D. I
understand that I will be required to satisfy any tax withholding obligations
relating to the Deferred Amount, and that delivery of shares of Common Stock or
cash to me or my beneficiaries is conditioned upon my satisfaction of such
obligations. I have consulted with my own tax advisor regarding the tax
consequences of participating in the Plan and making this Election. Made and
executed by me as Grantee of the Award pursuant to the terms and provisions of
the Award Agreement, on this [____] day of [________], 20__.
_____________________________________ Grantee RECEIVED AND ACKNOWLEDGED this
____ day of ________, 20__. ______________________________________ For the
Committee



--------------------------------------------------------------------------------



 